Citation Nr: 0704715	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-12 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial compensable rating for stress 
fracture, left foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for intermittent paresthesia of the mandible, 
secondary to nerve compression syndrome.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for anterior compression fracture, thoracic vertebra, 
T-8, with degenerative disc disease (DDD) T7-T8, T8-T9 and 
T9-T10.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
August 2001.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2001 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The most current VA Form 21-22 received in April 2005 
appoints The American Legion as the veteran's representative.  
When the veteran filed his VA Form 9, however, his 
representative was the Disabled American Veterans (DAV).  DAV 
represented the veteran at his December 2006 video conference 
hearing, during which the veteran indicated that he would be 
reappointing the DAV to continue his representation.  The 
documents submitted at this hearing, however, were associated 
with the claims folder in January 2007 with a cover 
memorandum by The American Legion, which stated that the 
documents were discovered in the possession of the Disabled 
American Veterans.  The record does not contain the required 
VA Form 21-22 changing the veteran's representation; 
therefore, The American Legion remains his representative 
organization.  

The veteran made an informal claim for service connection for 
a pinched nerve in his right arm during the December 2006 
video conference hearing.  As the record does not reflect 
that the RO has addressed this issue, it is REFERRED to the 
RO for appropriate action.  


The issues of entitlement to higher initial evaluations for 
intermittent paresthesia of the mandible, secondary to nerve 
compression syndrome, and for anterior compression fracture, 
thoracic vertebra, T-8, with DDD T7-T8, T8-T9 and T9-T10, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On December 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal involving 
entitlement to service connection for bilateral pes planus.  

2.  The medical evidence of record does not reveal that the 
veteran suffers a moderate residual disability of his 
service-connected stress fracture, left foot.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for bilateral pes planus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for an initial compensable evaluation for 
service-connected stress fracture, left foot, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On December 12, 
2006, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for bilateral pes planus.  See hearing 
transcript.  As the veteran has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

II.	Increased rating claim - service-connected stress 
fracture, left foot

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected stress fracture, left 
foot.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The record, however, does not support the assignment of 
different percentage ratings during the period in question 
for this service-connected disability.  

Service connection for stress fracture, left foot, was 
originally granted with a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective July 
18, 2001.  See July 2001 rating decision.  The effective date 
was subsequently amended to August 21, 2001, the day 
following the veteran's discharge from service.  See August 
2001 rating decision.  Diagnostic Code 5284 provides the 
criteria for other foot injuries.  A 10 percent rating is 
assigned for moderate injury and 20 and 30 percent ratings 
are assigned for moderately severe and severe foot injuries, 
respectively.  

The veteran contends that his service-connected left foot 
condition is more severe than rated and that it has gotten 
worse and will continue to worsen.  See February 2003 VA Form 
21-4138; May 2003 VA Form 9.  He testified that he uses a mat 
while standing at work to take some of the tension off his 
feet and reported having insoles made a few years ago.  The 
veteran also indicated that a doctor told him the best thing 
to do for his foot was to make sure his shoes are new.  He 
asserts that his foot bothers him, is painful, and sometimes 
makes him limp, but denied receiving any current treatment.  
See December 2006 hearing transcript.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in June 2001, at which time he 
denied any problems since his left foot had healed.  Physical 
examination revealed that his feet were moderately flat, but 
pain free on gait testing; neurological examination revealed 
normal gait, stance, balance and sensory.  The veteran was 
diagnosed with stress fracture, left foot, healed without 
residual defect.  

The veteran underwent a VA C&P feet examination in March 
2004, at which time his claims folder was reviewed.  The 
veteran denied undergoing any treatment for his left foot at 
that time, but indicated that he suffers from flare-ups 
approximately once per week, which are associated with 
prolonged walking and are manifested by increased pain. He 
denied using a cane, crutch or corrective shoes and has never 
had surgery.  The veteran did indicate that he some shoe 
inserts that do not seem to help.  He reported that his feet 
do not bother him on a daily basis, but purely during 
prolonged walking.  Physical examination of the veteran's 
left foot revealed no tenderness to palpation and no evidence 
of excessive callus formation.  There was normal hindfoot and 
forefoot alignment, normal skin and blood flow, and range of 
motion was full without pain.  The veteran was diagnosed with 
history of left foot metatarsal stress fracture.  X-rays of 
the veteran's left foot showed no acute fracture, 
dislocation, or radiopaque foreign body, and the joint spaces 
appeared maintained.  See March 2004 x-ray report.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected stress fracture, 
left foot, under Diagnostic Code 5284, as there is no 
evidence of moderate residual disability.  Rather, in June 
2001, the veteran was found to have a healed stress fracture 
with no residual defect.  The March 2004 x-rays showed no 
acute fracture, dislocation or radiopaque foreign body, and 
there was normal hindfoot and forefoot alignment on 
examination.  Moreover, the veteran has not received 
treatment for his left foot, as acknowledged during his 
hearing.  See VA treatment records; December 2006 hearing 
transcript.  In the absence of a residual moderate 
disability, an increased rating is not warranted.  

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  In this case, however, even 
with consideration of the guidelines set forth in DeLuca, the 
veteran's left foot disability does not warrant an increased 
evaluation because his left foot was pain free on gait 
testing and his range of motion was full without pain.  See 
June 2001 and March 2004 examination reports.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was given section 5103(a) notice in a May 2003 
statement of the case (SOC), which provided him with the 
rating criteria used to evaluate his disability and advised 
him of the following: that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to give VA any pertinent evidence in 
his possession.  The Board acknowledges that the section 
5103(a) notice was provided to the veteran after the issuance 
of the rating decision that is the subject of appeal.  In 
this case, however, the issue concerning the initial 
evaluation of the veteran's service-connected stress 
fracture, left foot, was raised in a notice of disagreement 
(NOD), which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  

The Board also acknowledges that the veteran has not been 
provided notice as to the appropriate disability rating or 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claim for service connection has 
been substantiated, he has not disagreed with the effective 
date of the award, and he was subsequently given notice and 
an opportunity to provide information, evidence and argument 
concerning a higher rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several VA examinations in 
connection with his claim.  The veteran's representative 
contends that a new C&P examination should be conducted.  The 
Board disagrees.  Although the March 2004 examination is 
approximately three years old, the veteran has never had a 
residual disability noted since the initial injury to his 
left foot and he denied receiving any treatment at the 
December 2006 hearing.  As such, the evidence of record is 
sufficient to render a decision as to the issue of whether an 
increased rating is warranted for the service-connected left 
foot disability; moreoever, the record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The issue of entitlement to service connection for bilateral 
pes planus is dismissed from the appeal.

An initial compensable evaluation for stress fracture, left 
foot, is denied.  


REMAND

The veteran also contends that higher ratings are warranted 
for his service-connected anterior compression fracture, 
thoracic vertebra, T-8, with DDD T7-T8, T8-T9 and T9-T10, and 
service-connected intermittent paresthesia of the mandible, 
secondary to nerve compression syndrome.  See February 2003 
VA Form 21-4138; May 2003 VA Form 9.  

The veteran provided testimony at a video conference hearing 
in December 2006.  He reported that his back condition has 
worsened to the point that his lower back is beginning to 
hurt as a result of the weakness in his middle back, that he 
has DDD and a bulging disc in the same areas, and that his 
pain medication has increased.  The veteran asserts that 
since the original rating, he has been unable to perform 
normal activities such as playing with his child.  He 
reported being issued a back brace by the VA outpatient 
clinic in Baton Rouge, Louisiana, where he receives treatment 
for this service-connected disability.  The evidence of 
record does not contain treatment records from the outpatient 
clinic in Baton Rouge.  The RO should obtain these records 
and associate them with the claims folder.  

The veteran also testified that his service-connected 
intermittent paresthesia of the mandible, secondary to nerve 
compression syndrome, has caused temporomandibular joint 
(TMJ) syndrome.  He reports that the TMJ has caused numbness 
in his bottom lip, which he often bites and makes bleed, and 
has also caused his jaw to pop.  The veteran also contends 
that the TMJ has resulted in headaches, difficulty eating, 
and occasional slurring of his speech.  

The veteran reported that an orthodontist at the New Orleans 
VA Medical Center (VAMC) told him that the TMJ is related to 
his service-connected disability, but indicated that he has 
been unable to obtain treatment for TMJ because other medical 
professionals believe it is unrelated.  He acknowledged that 
he is not currently receiving treatment for his service-
connected intermittent paresthesia of the mandible, secondary 
to nerve compression syndrome.  While the claims folder does 
contain records from the VAMC in New Orleans, no orthodontic 
or dental treatment records are included.  The RO should 
obtain these records and associate them with the claims 
folder.

The veteran underwent VA C&P examinations in March 2004.  A 
physical examination of his back revealed a mild degree of 
thoracic kyphosis and tenderness to palpation of the thoracic 
spine.  The veteran refused to demonstrate range of motion 
because he did not want his back to flare up.  See foot 
examination report.  Physical examination of his mandibular 
region revealed that the veteran was normal centric, fully 
dentate, and had fully opening movement.  There were no TMJ 
symptoms, but the examiner noted total paresthesia of the 
right inferior alveolar nerve, which the veteran reported was 
annoying when he shaves and eats.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, in particular the testimony presented 
by the veteran regarding his service-connected disabilities, 
fundamental fairness to the veteran warrants more 
contemporaneous VA C&P examinations for the purpose of 
ascertaining the current severity of his back and jaw 
disabilities.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  
The veteran is hereby informed of the importance in range of 
motion testing in relation to determining whether an 
increased rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA outpatient clinic in 
Baton Rouge.

2.  Obtain orthodontic and/or dental 
records from the VAMC in New Orleans 
associated with treatment for the 
veteran's service-connected intermittent 
paresthesia of the mandible, secondary to 
nerve compression syndrome. If the 
requested records are not available, that 
fact should be noted.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
anterior compression fracture, thoracic 
vertebra, T-8, with DDD T7-T8, T8-T9 and 
T9-T10.  The veteran's claims folder and 
a copy of this remand should be available 
to the examiner.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
intermittent paresthesia of the mandible, 
secondary to nerve compression syndrome.  
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should indicate 
whether the veteran has symptoms of TMJ 
and, if so, whether the symptoms are 
related to his service-connected 
disability.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Be sure to include all pertinent 
rating criteria, to include any amended 
criteria.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


